Case o-20-Ooloz-reg WoC ie-4 Filed O4/4lizl Entered O4/c2iicl Lois0'0s

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

In Re: Chapter 7

Diamond Finance Co., Inc., Case No. 820-71877-A736

Debtor.

Mare A, Pergament, Chapter 7 Trustee of the Ady. Proc. No. 820-08152-A736
Estate of Diamond Finance Co., Inc.,

Plaintiff,
- against -

Lawrence Scott Events, Ltd. d/b/a Lawrence
Scott Caterers,

Defendant.

ORDER APPROVING THE SETTLMENT BETWEEN THE TRUSTEE AND
LAWRENCE SCOTT EVENTS, LTD. D/B/A LAWRENCE SCOTT CATERERS

Upon the motion, dated April 21, 2021 (the “Motion”), of Mare A. Pergament (the
“Trustee”), as the trustee of the bankruptcy estate of Diamond Finance Co., Inc. (the “Debtor”),
pursuant to Bankruptcy Rule 9019(a), seeking the entry of an order approving the settlement
between the Trustee and Lawrence Scott Events, Ltd. d/b/a Lawrence Scott Caterers, including the
settlement (the “Settlement’’) attached thereto as Exhibit A [Docket No. _]; and there being no
filed opposition to the relief requested; and a hearing on the Motion having been held before the
Court on May 24, 2021; and the Court having found that: (i) the Court has jurisdiction over this
matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. 157(b)(2), (iv)
Case o-20-Ooloz-reg WoC ie-4 Filed O4/4lizl Entered O4/c2iicl Lois0'0s

notice of the Motion was sufficient and no additional notice of a hearing on the Motion is required
under the circumstances, (v) the relief sought in the Motion is in the best interests of the Debtor’s
estate, its creditors and other parties in interest and is supported by good business reasons in
accordance with Bankruptcy Rule 9019 and (v1) the Settlement was negotiated at arms’ length and
in good faith; and the Court having reviewed the Motion and having determined that the legal and
factual bases set forth in the Motion establish just cause for the relief granted herein; now,
therefore,

IT IS HEREBY ORDERED THAT:

1. The Motion is granted to the extent provided herein.

2. Pursuant to Bankruptcy Rule 9019 the Settlement, and all of its terms and
conditions, are approved.

3, The Trustee is authorized to take any and all actions reasonably necessary to
consummate the Settlement and perform any and all obligations contemplated therein.

4. The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.
